


Second Loan Modification Agreement




This Second Loan Modification Agreement (this "Agreement") is made on October 4,
2012, by and among Sun Blueberry Hill LLC, a Michigan limited liability company
(“Sun Blueberry Hill”); Sun Grand Lake LLC, a Michigan limited liability company
(“Sun Grand Lake”); Sun Three Lakes LLC, a Michigan limited liability company
(“Sun Three Lakes”); Sun Club Naples LLC, a Michigan limited liability company
(“Sun Club Naples”); Sun Naples Gardens LLC, a Michigan limited liability
company (“Sun Naples Gardens”); and Sun North Lake Estates LLC, a Michigan
limited liability company (“Sun North Lake Estates”) (collectively, “Borrower”),
Sun Communities Operating Limited Partnership, a Michigan limited partnership
(the "Guarantor"), Bank of America, N.A., a national banking association (“Bank
of America”), The PrivateBank and Trust Company, an Illinois state chartered
bank ( “The PrivateBank”) (Bank of America and The PrivateBank are collectively
referred to herein as the “Lenders” and individually, a “Lender”), and Bank of
America, N.A., a national banking association, acting on behalf of the Lenders,
as Administrative Agent (the “Administrative Agent”).


RECITALS:


WHEREAS, Bank of America is the owner and holder of an Amended and Restated
Promissory Note dated March 29, 2012, executed and delivered by the Borrower and
payable to Bank of America in the original principal amount of $21,000,000.00
(as renewed, extended, modified, amended or restated from time to time, the
"Bank of America Note"), which Bank of America Note evidences the Borrower's
obligations to Bank of America in connection with a loan in the original
principal amount of the Bank of America Note (the "Bank of America Loan");


WHEREAS, The PrivateBank is the owner and holder of an Amended and Restated
Promissory Note dated March 29, 2012, executed and delivered by the Borrower and
payable to The PrivateBank in the original principal amount of $15,000,000.00
(as renewed, extended, modified, amended or restated from time to time, the "The
PrivateBank Note"), which The PrivateBank Note evidences the Borrower's
obligations to The PrivateBank in connection with a loan in the original
principal amount of The PrivateBank Note (the "The PrivateBank Loan");


WHEREAS, the Bank of America Note and The PrivateBank Note were issued pursuant
to a Term Loan Agreement dated December 15, 2011, as modified March 29, 2012, by
and among the Lenders, the Administrative Agent and the Borrower (as amended,
modified, supplemented or restated from time to time, the "Loan Agreement");


WHEREAS, the Borrower's obligations under the Bank of America Note and The
PrivateBank Note are secured by, among other things, a Mortgage, Assignment of
Rents, Security Agreement and Fixture Filing dated December 15, 2011, from Sun
Club Naples to the Administrative Agent, as agent for the Lenders, recorded
December 21, 2011 in the Collier County, Florida, Clerk’s Office in OR 4748,
page 2645, as modified by a Modification Agreement (Mortgage, Assignment of
Rents, Security Agreement and Fixture Filing) dated March 29, 2012, recorded
April 23, 2012 in the Collier County, Florida, Clerk’s Office in OR 4788, page
3121; a Mortgage, Assignment of Rents, Security Agreement and Fixture Filing
dated December 15, 2011, from Sun Naples Gardens to the Administrative Agent, as
agent for the Lenders, recorded December 21, 2011 in the Collier County,
Florida, Clerk’s Office in OR 4748, page 2753, as modified by a Modification
Agreement (Mortgage, Assignment of Rents, Security Agreement and Fixture Filing)
dated March 29, 2012, recorded April 23, 2012 in the Collier County, Florida,
Clerk’s Office in OR 4788, page 3126; a Mortgage, Assignment of Rents, Security
Agreement and Fixture Filing dated December 15, 2011, from Sun North Lake
Estates to the Administrative Agent, as agent for the Lenders, recorded December
20, 2011 in the Glades County, Florida, Clerk’s Office in OR 298, page 518, as
modified by a Modification Agreement (Mortgage, Assignment of Rents, Security
Agreement and Fixture Filing) dated March 29, 2012, recorded April 20, 2012 in
the Glades County, Florida, Clerk’s Office as Instrument No. 201222000851; a
Mortgage, Assignment of Rents, Security Agreement and Fixture Filing dated March
29, 2012, from Sun Blueberry Hill to the Administrative Agent, as agent for the
Lenders, recorded April 23, 2012 in the Sumter County, Florida, Clerk’s Office
as

Page 1

--------------------------------------------------------------------------------




Instrument No. 201260012143; a Mortgage, Assignment of Rents, Security Agreement
and Fixture Filing dated March 29, 2012, from Sun Grand Lake to the
Administrative Agent, as agent for the Lenders, recorded April 23, 2012 in the
Marion County, Florida, Clerk’s Office in OR BK 05665, pages 0627-0652, and; a
Mortgage, Assignment of Rents, Security Agreement and Fixture Filing dated March
29, 2012, from Sun Three Lakes to the Administrative Agent, as agent for the
Lenders, recorded April 19, 2012 in the Pasco County, Florida, Clerk’s Office in
OR BK 8686, page 2670 (as amended, supplemented, modified, restated, renewed or
extended from time to time, collectively, the "Mortgages"), covering certain
real property and improvements thereon, more particularly described therein
(each a “Property” and collectively, the "Property");


WHEREAS, the Borrower's obligations under the Bank of America Note and The
PrivateBank Note are guaranteed by the Guarantor pursuant to a Limited Guaranty
Agreement dated December 15, 2011 (as amended, supplemented, modified, restated
or renewed from time to time, the "Guaranty");


WHEREAS, the Borrower's obligations under the Bank of America Note and The
PrivateBank Note and the other Loan Documents (hereinafter defined) are
hereinafter collectively called the "Obligations"; the Bank of America Note and
The PrivateBank Note, the Mortgages, the Loan Agreement, the Guaranty, and all
other documents previously, now or hereafter executed and delivered to evidence,
secure, guarantee, or in connection with, the Obligations, as the same may from
time to time be renewed, extended, amended, supplemented or restated, are
hereinafter collectively called the "Loan Documents"; and all liens, security
interests, assignments, superior titles, rights, remedies, powers, equities and
priorities securing the Bank of America Note and The PrivateBank Note or
providing recourse to Lender with respect thereto are hereinafter collectively
called the "Liens";


WHEREAS, the Borrower has advised the Administrative Agent that, for the fiscal
period ending June 30, 2012, they failed to comply with the covenant contained
in Section 6.21 of the Loan Agreement, which required the Borrower to maintain a
Debt Service Coverage Ratio of at least 1.30 to 1.00 (the “Defaulted Covenant”);


WHEREAS, the Borrower acknowledges and agrees that, as a result of the
occurrence of such Defaulted Covenant, upon the expiration of the applicable
notice and cure period provided for in the Loan Agreement, an Event of Default
would occur under the Loan Agreement; and


WHEREAS, the Borrower has requested that the Administrative Agent, on behalf of
the Lenders, waive compliance by the Borrower with the Defaulted Covenant for
such fiscal period, as well as any Event of Default arising therefrom and the
Administrative Agent and the Lenders are agreeable thereto on the terms and
conditions provided herein.


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Borrower, the Administrative Agent and the
Lenders now agree as set forth below.


1.Recitals. The parties hereto acknowledge and agree that the recitals set forth
above are true and correct and are incorporated herein by this reference;
provided, however, that such recitals shall not be deemed to modify the express
provisions hereinafter set forth. Capitalized terms used herein but not defined
shall have the meanings given them in the Loan Agreement.


1.    Paydown of Loans. Simultaneously with the execution of this Agreement, the
Borrower shall make a voluntary paydown of the Bank of American Loan, in the
principal amount of $3,500,000.00, reducing the outstanding principal balance of
such loan to $17,370,062.47, and shall make a voluntary paydown of the
PrivateBank Loan, in the principal amount of $2,500,000.00, reducing the
outstanding principal balance of such loan to $12,407,187.53.



Page 2

--------------------------------------------------------------------------------




2.    Waiver of Covenant Default. In consideration of the paydowns of the Bank
of America Loan and the PrivateBank Loan provided for in paragraph 2, the
Administrative Agent, on behalf of the Lenders, hereby waives: (a) compliance by
the Borrower with the Defaulted Covenant for the fiscal period ending June 30,
2012, (b) the Event of Default that would occur by reason of the Borrower’s
failure to comply with the Defaulted Covenant, upon the expiration of the
applicable notice and cure period, solely for such fiscal period, and (c) the
Bank’s remedies under the Loan Agreement with respect to the Defaulted Covenant
and the subsequent Event of Default which would occur upon the expiration of the
applicable notice and cure period. Administrative Agent acknowledges and agrees
that the Borrower’s failure to comply with the Defaulted Covenant has been cured
in accordance with the terms of this Agreement and that no Event of Default has
occurred under the Loan Agreement or other Loan Documents as a result of
Borrower’s failure to comply with the Defaulted Covenant. This waiver shall be
narrowly construed and shall neither extend to any other violations under, or
default of, the Loan Agreement, including but not limited to, a violation of the
foregoing covenant (as herein amended) for any future period of time, except as
provided for in paragraph 5 below, nor shall this waiver prejudice any rights or
remedies which the Administrative Agent, on behalf of the Lenders, may have or
be entitled to with respect to such future violations or defaults.


3.    Amendment to Loan Agreement. Section 6.21 of the Loan Agreement is hereby
amended in its entirety to read as follows:


6.21    Debt Service Coverage Ratio.


Borrower shall maintain a Debt Service Coverage Ratio of at least 1.30 to 1.00,
as of the end of each fiscal quarter ending on or after March 31, 2012 and on or
before March 31, 2013, and a Debt Service Coverage Ratio of at least 1.35 to
1.00, as of the end of each fiscal quarter ending on or after June 30, 2013. If
the Borrower exercises the extension option provided for in the Notes, Borrower
shall maintain a Debt Service Coverage Ratio of at least 1.40 to 1.00, as of the
end of each fiscal quarter ending on or after March 31, 2015. The Debt Service
Coverage Ratio may be satisfied by a voluntary paydown of the Loan by Borrower,
subject to the satisfaction of any conditions to prepayment, as set forth in
Section 4 of the Notes.


4.    Waiver of Covenant Compliance. Notwithstanding the amendment to Section
6.21 of the Loan Agreement provided in paragraph 4 above, the Borrower shall not
be required to comply with the covenant contained in Section 6.21 of the Loan
Agreement for the fiscal quarters ending September 30, 2012 and December 31,
2012, and the Administrative Agent, on behalf of the Lenders, hereby waives any
requirement for such compliance and any default or Event of Default that would
otherwise arise as a result of such noncompliance. The Borrower shall again be
required to comply with the covenant contained in Section 6.21 of the Loan
Agreement, as herein amended, for the fiscal quarter ending March 31, 2013 and
thereafter. Borrower shall continue to be required to furnish the financial
information provided for in Section 6.8 of the Loan Agreement for the fiscal
quarters ending September 30, 2012 and December 31, 2012, notwithstanding the
Administrative Agent’s waiver of compliance with the covenant contained in
Section 6.21 of the Loan Agreement for such fiscal quarters as provided in this
paragraph.


5.    Amendment to Guaranty. The limitation on the Guarantor’s Obligations (as
defined in the Guaranty) to the Guaranteed Amount (as defined in the Guaranty)
provided in the second paragraph of Section 1 of the Guaranty (the “Guaranty
Limitation”) is hereby removed and, subject to the following proviso, the
Guarantor shall hereafter have unlimited liability for the Guaranteed
Obligations (as defined in the Guaranty) in accordance with the terms and
provisions of the Guaranty (other than the second paragraph of Section 1);
provided, however, that if the Borrower fully complies with the Debt Service
Coverage Ratio covenant contained in Section 6.21 of the Loan Agreement, as
herein amended, for three consecutive fiscal quarters, provided no Event of
Default has then occurred and is continuing, as of the end of the third such
fiscal quarter, the Guaranty Limitation shall thereupon be deemed reinstated and
shall thereafter be in full force and effect.



Page 3

--------------------------------------------------------------------------------




6.    Modification Fee. In order for this Agreement to be effective, prior to or
simultaneously with the execution and delivery hereof, the Borrower shall pay to
the Administrative Agent, for the accounts of Bank of America and The
PrivateBank on a pro-rata basis, a modification fee in the amount of $10,000.00.


7.    Borrower's Representations and Warranties. The Borrower hereby reaffirms
all of the representations and warranties set forth in the Loan Documents, and
further represents and warrants that (a) Each Borrower is the sole legal and
beneficial owner of the Property covered by its respective Mortgage; (b) the
execution and delivery of this Agreement do not contravene, result in a breach
of, or constitute a default under, any mortgage, loan agreement, indenture or
other contract or agreement to which any Borrower is a party or by which any
Borrower or any of its properties may be bound (nor would such execution and
delivery constitute such a default with the passage of time or the giving of
notice or both), and do not violate or contravene any law, order, decree, rule,
regulation or restriction to which any Borrower or any Property is subject; (c)
this Agreement constitutes the legal, valid and binding obligations of each
Borrower enforceable in accordance with its terms; (d) the execution and
delivery of, and performance under, this Agreement are within each Borrower's
power and authority without the joinder or consent of any other party and have
been duly authorized by all requisite action, and are not in contravention of
any law, or of any Borrower's articles of organization or operating agreement or
of any indenture, agreement or undertaking to which any Borrower is a party or
by which it is bound; (e) there exists no default under the Bank of America Note
or The PrivateBank Note or any other Loan Document; (f) there are no offsets,
claims, counterclaims, cross-claims or defenses with respect to the Obligations;
and (g) each Borrower is duly organized and legally existing under the laws of
the state of its organization and is duly qualified to do business in the state
of Florida. Each Borrower further represents and warrants that, except as
disclosed in writing to the Administrative Agent, there is no suit, judicial or
administrative action, claim, investigation, inquiry, proceeding or demand
pending (or, to any Borrower's knowledge, threatened) against (i) any Borrower,
or (ii) which affects the Property or any Borrower's title to its respective
Property, or (iii) which affects the validity enforceability or priority of any
of the Loan Documents. Each Borrower agrees to indemnify and hold the Lender
harmless against any loss, claim, damage, liability or out-of-pocket expense
(including, without limitation, reasonable attorneys' fees) incurred as a result
of any representation or warranty made by that Borrower herein which proves to
be untrue or inaccurate in any material respect, and any such occurrence shall
constitute a default under the Loan Documents.


8.    Renewal; Lien Continuation; No Novation. The Borrower hereby renews the
Obligations and promises to pay and perform all Obligations as modified by this
Agreement. The Liens are hereby ratified and confirmed as valid, subsisting and
continuing to secure the Obligations, as modified hereby. Nothing herein shall
in any manner diminish, impair, waive or extinguish the Bank of America Note,
The PrivateBank Note, the Obligations or the Liens. The execution and delivery
of this Agreement shall not constitute a novation of the debt evidenced and
secured by the Loan Documents.


9.    Default. A default under this Agreement shall constitute a default under
the Bank of America Note and the PrivateBank Note and other Loan Documents.


10.    Miscellaneous. To the extent of any conflict between the Loan Documents
and this Agreement, this Agreement shall control. Unless specifically modified
hereby, all terms of the Loan Documents shall remain in full force and effect.
This Agreement (a) shall bind and benefit the parties hereto and their
respective heirs, beneficiaries, administrators, executors, receivers, trustees,
successors and assigns; (b) shall be governed by the laws of the State of
Michigan and United States federal law; and (c) may be executed in several
counterparts, and by the parties hereto on separate counterparts, and each
counterpart, when executed and delivered, shall constitute an original agreement
enforceable against all who signed it without production of or accounting for
any other counterpart, and all separate counterparts shall constitute the same
agreement.


11.    Course of Dealing. The Administrative Agent, the Lenders and Borrower
hereby acknowledge and agree that at no time shall any prior or subsequent
course of conduct by Borrower, Administrative Agent or Lenders directly or
indirectly limit, impair or otherwise adversely affect any of Administrative
Agent’s or any Lender’s rights, interests or remedies

Page 4

--------------------------------------------------------------------------------




in connection with the Bank of America Loan and The PrivateBank Loan and the
Loan Documents or obligate Administrative Agent or any Lender to agree to, or to
negotiate or consider an agreement to, any waiver of any obligation or default
by Borrower under any Loan Document or any amendment to any term or condition of
any Loan Document.


12.    Reaffirmation of Guaranty. The Guarantor, by signature below as such, for
a valuable consideration, the receipt and adequacy of which are hereby
acknowledged, hereby consents to and joins in this Agreement and hereby declares
to and agrees with the Administrative Agent and the Lenders that the Guaranty is
and shall continue in full force and effect for the benefit of Administrative
Agent and the Lenders with respect to the Obligations, as amended by this
Agreement, that there are no offsets, claims, counterclaims, cross-claims or
defenses of the Guarantor with respect to the Guaranty nor, to Guarantor's
knowledge, with respect to the Obligations, that the Guaranty is not released,
diminished or impaired in any way by this Agreement or the transactions
contemplated hereby, and that the Guaranty is hereby ratified and confirmed in
all respects. Guarantor hereby reaffirms all of the representations and
warranties set forth in the Guaranty. Guarantor acknowledges that without this
consent and reaffirmation, the Administrative Agent and the Lenders would not
execute this Agreement or otherwise consent to its terms.


13.    Release of Claims. The Borrower and the Guarantor, for themselves and for
each of their respective heirs, personal representatives, successors and
assigns, hereby release and waive all claims and/or defenses they now or
hereafter may have against the Administrative Agent or any Lender and their
successors and assigns on account of any occurrence relating to the Bank of
America Loan, The PrivateBank Loan, the Loan Documents and/or the Property which
accrued prior to the date hereof. This release and waiver shall be effective as
of the date of this Agreement and shall be binding upon the Borrower and the
Guarantor and each of their respective heirs, personal representatives,
successors and assigns, and shall inure to the benefit of the Administrative
Agent and the Lenders and their successors and assigns. The terms
“Administrative Agent” and “Lender” as used herein shall include, but shall not
be limited to, their present and former officers, directors, employees, agents
and attorneys.


[Signature Page Follows]





















Page 5

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, Borrower, Administrative Agent and Lenders have caused this
Agreement to be executed as of the date first above written.
BORROWER:
Sun Blueberry Hill LLC,
a Michigan limited liability company


By:
Sun Communities Operating Limited Partnership,

a Michigan limited partnership
Title:
Sole Member



By:
Sun Communities, Inc., a Maryland corporation

Title:
General Partner



By: /s/ Karen Dearing
Name: Karen Dearing
Title: Executive Vice President


Sun Grand Lake LLC,
a Michigan limited liability company


By:
Sun Communities Operating Limited Partnership,

a Michigan limited partnership
Title:
Sole Member



By:
Sun Communities, Inc., a Maryland corporation

Title:
General Partner



By: /s/ Karen Dearing
Name: Karen Dearing
Title: Executive Vice President


Sun Three Lakes LLC,
a Michigan limited liability company


By:
Sun Communities Operating Limited Partnership,

a Michigan limited partnership
Title:
Sole Member



By:
Sun Communities, Inc., a Maryland corporation

Title:
General Partner



By: /s/ Karen Dearing
Name: Karen Dearing
Title: Executive Vice President

Page 6

--------------------------------------------------------------------------------






Sun Club Naples LLC,
a Michigan limited liability company


By:
Sun Communities Operating Limited Partnership,

a Michigan limited partnership
Title:
Sole Member



By:
Sun Communities, Inc., a Maryland corporation

Title:
General Partner



By: /s/ Karen Dearing
Name: Karen Dearing
Title: Executive Vice President


Sun Naples Gardens LLC,
a Michigan limited liability company


By:
Sun Communities Operating Limited Partnership,

a Michigan limited partnership
Title:
Sole Member



By:
Sun Communities, Inc., a Maryland corporation

Title:
General Partner



By: /s/ Karen Dearing
Name: Karen Dearing
Title: Executive Vice President


Sun North Lake Estates LLC,
a Michigan limited liability company


By:
Sun Communities Operating Limited Partnership,

a Michigan limited partnership
Title:
Sole Member



By:
Sun Communities, Inc., a Maryland corporation

Title:
General Partner



By: /s/ Karen Dearing
Name: Karen Dearing
Title: Executive Vice President



Page 7

--------------------------------------------------------------------------------




ADMINISTRATIVE AGENT:


Bank of America, N.A.,
a national banking association


By: /s/ Shannon Westberg
Name: Shannon Westberg
Title: Senior Vice President



Page 8

--------------------------------------------------------------------------------






LENDER:


Bank of America, N.A.,
a national banking association


By: /s/ Shannon Westberg
Name: Shannon Westberg
Title: Senior Vice President



Page 9

--------------------------------------------------------------------------------






LENDER:


The PrivateBank and Trust Company,
an Illinois state chartered bank


By: /s/ Stephen A. Anderson
Name: Stephen A. Anderson
Title: Managing Director



Page 10

--------------------------------------------------------------------------------






GUARANTOR:


Sun Communities Operating Limited Partnership,
a Michigan limited partnership


By:    Sun Communities, Inc., a Maryland corporation
Its:    General Partner


By: /s/ Karen Dearing
Name: Karen Dearing
Title: Executive Vice President



Page 11